UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2013 (unaudited) Industry Shares Value Closed End Funds 0.5% Romania 0.5% a SIF Banat-Crisana Diversified Financial Services 978,000 $ 321,993 SIF Moldova Diversified Financial Services 9,318,972 3,543,217 SIF Oltenia Diversified Financial Services 8,767,397 4,283,268 SIF Transilvania Diversified Financial Services 7,753,886 1,415,252 Total Closed End Funds (Cost $8,718,479) 9,563,730 Common Stocks 85.6% Australia 0.4% BHP Billiton Ltd. Metals & Mining 243,992 8,135,143 Belgium 2.0% Anheuser-Busch InBev NV Beverages 416,508 41,457,267 Brazil 16.5% Companhia de Bebidas das Americas (AmBev) Beverages 5,493,177 209,745,115 M Dias Branco SA Food Products 745,500 34,287,454 Souza Cruz SA Tobacco 8,829,496 105,305,002 349,337,571 Chile 0.5% Antofagasta PLC Metals & Mining 765,157 10,141,334 China 7.7% China Mobile Ltd. Wireless Telecommunication Services 2,228,000 24,920,094 China Overseas Land & Investment Ltd. Real Estate Management & Development 8,609,600 25,420,463 CNOOC Ltd. Oil, Gas & Consumable Fuels 8,318,707 16,924,967 Great Wall Motor Co. Ltd., H Automobiles 5,629,187 30,446,869 Lenovo Group Ltd. Computers & Peripherals 4,037,600 4,206,294 a Melco Crown Entertainment Ltd., ADR Hotels, Restaurants & Leisure 1,940,085 61,752,905 163,671,592 Colombia 0.4% Ecopetrol SA, ADR Oil, Gas & Consumable Fuels 194,859 8,963,514 Hong Kong 9.3% Dairy Farm International Holdings Ltd. Food & Staples Retailing 4,230,662 42,771,993 Giordano International Ltd. Specialty Retail 20,259,800 18,520,230 I.T Ltd. Specialty Retail 19,588,000 6,238,096 Luk Fook Holdings (International) Ltd. Specialty Retail 8,734,793 27,423,102 b Luk Fook Holdings (International) Ltd., 144A Specialty Retail 529,000 1,660,809 MGM China Holdings Ltd. Hotels, Restaurants & Leisure 12,276,400 41,074,605 SJM Holdings Ltd. Hotels, Restaurants & Leisure 21,394,495 60,134,476 197,823,311 Hungary 0.1% OTP Bank PLC Commercial Banks 110,120 2,178,809 India 4.3% Tata Consultancy Services Ltd. IT Services 2,164,085 66,420,431 Tata Motors Ltd. Automobiles 4,545,400 24,064,734 90,485,165 Indonesia 1.8% Astra International Tbk PT Automobiles 21,526,700 12,037,037 Bank Central Asia Tbk PT Commercial Banks 3,393,340 2,941,777 Bank Rakyat Indonesia Persero Tbk PT Commercial Banks 35,952,500 22,596,933 37,575,747 Kenya 1.7% East African Breweries Ltd. Beverages 863,800 3,279,241 Equity Bank Ltd. Commercial Banks 38,825,334 15,278,488 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Kenya Commercial Bank Ltd. Commercial Banks 22,980,200 12,367,816 Safaricom Ltd. Wireless Telecommunication Services 50,847,300 5,120,040 36,045,585 Macau 2.2% Sands China Ltd. Hotels, Restaurants & Leisure 7,612,000 47,109,123 Mexico 1.1% Kimberly Clark de Mexico SAB de CV, A Household Products 7,698,855 22,487,802 Nigeria 1.6% FBN Holdings PLC Commercial Banks 156,362,683 15,929,555 Nigerian Breweries PLC Beverages 17,026,536 17,419,801 33,349,356 Philippines 1.0% Ayala Corp. Diversified Financial Services 1,472,590 20,466,276 Qatar 2.0% Industries Qatar QSC Industrial Conglomerates 1,014,376 41,760,721 Romania 0.0% † b Nuclearelectrica SA, 144A Independent Power Producers & Energy Traders 291,503 990,695 Russia 3.8% c LUKOIL Holdings, ADR Oil, Gas & Consumable Fuels 392,879 24,918,351 c LUKOIL Holdings, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 486,229 30,839,074 a RN Holding OAO Oil, Gas & Consumable Fuels 12,143,123 23,755,229 79,512,654 Singapore 1.0% K-REIT Asia Real Estate Investment Trusts (REITs) 22,701,160 22,256,039 South Africa 5.6% MTN Group Ltd. Wireless Telecommunication Services 501,200 9,777,565 Remgro Ltd. Diversified Financial Services 4,520,611 87,289,592 Tiger Brands Ltd. Food Products 692,721 20,623,050 117,690,207 South Korea 3.7% Grand Korea Leisure Co. Ltd. Hotels, Restaurants & Leisure 680,950 21,891,633 Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment 45,142 57,337,156 79,228,789 Sweden 0.5% Oriflame Cosmetics SA, SDR Personal Products 352,425 11,193,838 Switzerland 2.9% Compagnie Financiere Richemont SA Textiles, Apparel & Luxury Goods 624,203 62,534,187 Taiwan 0.7% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 4,202,000 14,283,815 Thailand 4.5% Advanced Info Service PCL, fgn. Wireless Telecommunication Services 448,400 3,660,701 Kasikornbank PCL, fgn. Commercial Banks 4,931,457 27,866,245 Shin Corp. PCL Wireless Telecommunication Services 15,584,700 41,163,367 Templeton Developing Markets Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Thai Beverage PCL Beverages Turkmenistan 0.6% Dragon Oil PLC Oil, Gas & Consumable Fuels United Arab Emirates 2.6% Emaar Properties PJSC Real Estate Management & Development United Kingdom 4.9% British American Tobacco PLC Tobacco Unilever PLC Food Products United States 1.6% Avon Products Inc. Personal Products Vietnam 0.1% DHG Pharmaceutical JSC Pharmaceuticals Dong Phu Rubber JSC Chemicals Zimbabwe 0.5% Delta Corp. Ltd. Beverages Total Common Stocks (Cost $1,288,410,790) Direct Equity Investments (Cost $2,706,336) 0.1% Vietnam 0.1% c,d,e Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned Real Estate Management & investment Development  Participatory Notes 2.7% Saudi Arabia 2.7% b Deutsche Bank AG/London, Saudi Dairy & Foodstuff Co., 144A, 5/13/14 Food Products b HSBC Bank PLC, Al Mouwasat Medical Services, 144A, 4/13/15 Health Care Providers & Services Etihad Etisalat Co., 144A, 12/05/14 Wireless Telecommunication Services Total Participatory Notes (Cost $49,006,497) Preferred Stocks 5.7% Brazil 0.8% Itausa - Investimentos Itau SA, pfd. Commercial Banks Chile 2.0% Embotelladora Andina SA, pfd., A Beverages Russia 2.9% Sberbank of Russia, pfd. Commercial Banks Total Preferred Stocks (Cost $108,444,122) Total Investments before Short Term Investments (Cost $1,457,286,224) Short Term Investments (Cost $116,435,122) 5.5% Money Market Funds 5.5% United States 5.5% a,f Institutional Fiduciary Trust Money Market Portfolio Templeton Developing Markets Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Total Investments (Cost $1,573,721,346) 100.1% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $60,116,601, representing 2.84% of net assets. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See Note 4 regarding restricted securities. e See Note 5 regarding holdings of 5% voting securities. f The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt SDR - Swedish Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,610,854,559 Unrealized appreciation $ 545,192,452 Unrealized depreciation (37,562,681 ) Net unrealized appreciation (depreciation) $ 507,629,771 4. RESTRICTED SECURITIES At September 30, 2013, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value - Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned investment (Value is 0.10% of Net Assets) 10/31/96 $ 2,706,336 $ 2,059,856 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended September 30, 2013, were as shown below. Number Number of of Shares Shares Held at Held at Value at Realized Beginning Gross Gross End End of Investment Capital Gain Name of Issuer of Period Additions Reductions Period Period Income (Loss) Controlled Affiliates a Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned investment (0.10% of Net Assets) - $ 2,059,856 $ - $ - a Issuer in which the Fund owns 25% or more of the outstanding voting securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2013, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Closed End Funds $ 9,563,730 $ - $ - $ 9,563,730 Equity Investments: a Russia 30,839,074 111,141,264 - 141,980,338 Vietnam 2,674,701 - 2,059,856 4,734,557 All Other Equity Investments b 1,788,305,486 - - 1,788,305,486 Participatory Notes - 57,465,097 - 57,465,097 Short Term Investments 116,435,122 - - 116,435,122 Total Investments in Securities $ 1,947,818,113 $ 168,606,361 $ 2,059,856 $ 2,118,484,330 a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 26, 2013 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
